UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 4) ASI TECHNOLOGY CORPORATION (Name of Issuer) Common Stock, par value $0.02 per share (Title of Class of Securities) 00208C103 (CUSIP Number) Robyne J. Brooks 3286 Brentwood Street Las Vegas, Nevada 89121 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 4, 2010 (See Item 5) (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosure provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act” or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.131916108 Page 2 of 3 1. NAMES OF REPORTING PERSON Robyne J. Brooks 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) □ (b) □ 3. SEC USE ONLY 4. SOURCE OF FUNDS* PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)□ 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. 8. 9. SOLE VOTING POWER 1,220,000 shares SHARED VOTING POWER 0 shares SOLE DISPOSITIVE POWER 1,220,000 shares SHARED DISPOSITIVE POWER 0 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,220,000 shares CHECK BOX IF THE AGGREGATE AMOUNT INROW (11) EXCLUDES CERTAIN SHARES* □ 0.7% IN CUSIP # 00208C103 Page 3 of 3 Item 1.Security and Issuer Response unchanged. Item 2.Identity and Background Response unchanged. Item 3.Source and Amount of Funds or Other Consideration Response unchanged. Item 4. Purpose of Transaction Response unchanged. Item 5.Interest in Securities of the Issuer The percentage of the Issuer’s outstanding common stock changed solely on the report of additional issuances by the Issuer reported on Form 8-K filed on June 4, 2010. (a) 1,220,000, 0.7% (b) 1,220,000, 0.7% (c) None (d) None (e) Reporting person ceased being the beneficial owner of more than 5% of the outstanding common stock on May 28, 2010 solely as a result of common stock issued by the Issuer reported on its Form 8-K dated June 4, 2010. Item 6. Contracts, Arrangements, Understandings or Relationships with respect to Securities of the Issuer. None Item 7. Materials to be Filed as Exhibits None SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:June 7, 2010 /s/Robyne J. Brooks Robyne J. Brooks
